DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Note: the term “substantially” is interpreted according to the specific definition provided in [0060] of the published application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. [Schmidt, US 20110130984].
claim 1, is rejected using the same prior arts and reasoning as to that of claim 9.

As to claim 2. Schmidt discloses The method of claim 1, wherein the determining, for each interval of the N intervals, the amount of time (∆t) that it is estimated to take for the battery to discharge from the beginning of the interval to the end of the interval, comprises determining a quotient of a total capacity consumed during the interval divided by the respective estimated current (IIMD) consumed by the IMD during the interval.
Schmidt, in [0020], teaches that the current drain I for a given time interval is calculated using the equation:
                
                    
                        
                            I
                        
                        
                            i
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    
                
            
	One of ordinary skill in the art can understand that, based on the above equation, provided the measurement of two variables, the third variable can be determined by rearranging the above equation; wherein if the time interval is required to be calculated, a measurement of the current drained and the discharge capacity of the battery                         
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                     provided, the time it took can easily be calculated by rearranging the above equation as:
                
                    ∆
                    
                        
                            t
                        
                        
                            1
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    
                
            
Wherein, the total time can be determined by simply adding the individual interval of times,                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                            ,
                             
                            …
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    N
                                
                            
                        
                     it took.
One of ordinary skill in the art can easily perform the above calculations as it only requires an understanding of one of the basic properties of multiplication wherein multiplying the two sides of an equation with the same number maintains the equality; wherein (a = b/c) remains the same if multiplied with the same number on both sides of the equation; wherein selecting the same 

As to claim 3. Schmidt discloses The method of claim 1, wherein: the initial capacity level (Qi) for the battery of the IMD corresponds to a capacity level of the battery at a Beginning of Service (BOS), [0020], a capacity level of the battery at a present time, or some other specified capacity level; and the subsequent capacity level (Qf) for the battery of the IMD corresponds to a capacity level of the battery at a Recommended Replacement Time (RRT), a capacity level at an End of Service (EOS), or some other specified capacity level that differs from the initial capacity level (Qi), [0020].

As to claim 5. Schmidt discloses The method of claim 1, wherein at any point in time current consumed by the IMD is substantially the same as current drawn from the battery, [0028] minimal current drained for measurement functions; 
a performance profile for the battery is dependent on the current drawn from the battery, and thus, is dependent on the current consumed by the IMD, this limitation is taken as a self-admitted prior art based on the assertion in [0072] of the published application; and 
for each interval of the N intervals, when determining the amount of time (∆t) that it is estimated to take for the battery to discharge from the beginning of the interval to the end of the interval, using a respective portion of the performance profile for the battery that corresponds to the current being drawn from the battery during the interval, [fig. 3] the same performance profile as provided in [fig 2] of the published application.

As to claims 6-8, are rejected using the same prior arts and reasoning as to that of claims 10, 11, 9, respectively.

As to claim 9. Schmidt discloses An external device, comprising: 
a telemetry subsystem, telemetry antenna 24, [0016, fig. 1], configured to wirelessly communication with an implantable medical device (IMD), IMD 12 [0016, fig. 1, 2] antenna is used for wireless communication, that is powered by a battery, battery 136, [0015, fig. 2], and implanted within a patient, [fig. 1]; 
a display, [0017]; and 
at least one processor communicatively coupled to the telemetry subsystem and the display, [0017] the external device 26 is pre-programmed with instructions for performing the function of determining an estimate time of the remaining battery life of the IMD 12; wherein pre-programmed instructions require a processor, the at least one processor configured to:
separate a range of capacity levels for the battery of the IMD, which said range extends from an initial capacity level (Qi) for the battery to a subsequent capacity level (Qf) for the battery, [0017], into a number (N) of separate intervals (int1, int2, ... intN), [0017] subsequent checkups for iterative calculations starting from initial time to a current time, 
wherein sizes of the N separate intervals (int1, int2, ... intN) can be the same as or different from one another, this limitation includes all possible forms of intervals, 
wherein N is an integer that is equal to or greater than 3, [0019] 7 iterations collected, and 
wherein for each interval of the N intervals, there is a respective beginning and end of the interval, [0015], and a respective estimated current (IIMD) consumed by the IMD during the interval that may differ from an estimated current consumed by the IMD during other ones of the N intervals, ; 
determine, for each interval of the N intervals, an amount of time (∆t) that it is estimated to take for the battery to discharge from the beginning of the interval to the end of the interval, [0015], and thereby determine N amounts of time (∆tint1, ∆t int2, ... ∆t intN), [0019];
wherein the total amount of time (TQi→Qf) is indicative of a longevity of the IMD that is powered by the battery, [0025, fig. 7]; and 
cause to be displayed, on the display, an indication of the estimate of the total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf), which is indicative of the longevity of the IMD that is powered by the battery, [0017].
Schmidt fails to explicitly disclose that the processor is configured to sum the determined N amounts of time (∆tint1, ∆t int2, ... ∆t intN) to thereby determine an estimate of a total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf).
Schmidt, in [0022-0024, fig. 7], teaches that the total elapsed amount of from the initial start of operation to the current time is used to determine the recommended replacement time RRT for the battery.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Schmidt to understand that maintaining a count of the total elapsed time from the start of the initial use of the battery to the current state is 

As to claim 10. Schmidt fails to explicitly disclose The external device of claim 9, wherein the at least one processor is configured to determine, for each interval of the N intervals, an estimate of the amount of time (∆t) that it takes for the battery to discharge from the beginning of the interval to the end of the interval, and is configured to sum the determined N amounts of time (∆tint1, ∆t int2, ... ∆t intN) to thereby determine the estimate of the total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf), using the following equation:
                
                    
                        
                            T
                        
                        
                            Q
                            i
                            →
                            Q
                            f
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    t
                                    1
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    I
                                    M
                                    D
                                    _
                                    i
                                    n
                                    t
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    t
                                    2
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    I
                                    M
                                    D
                                    _
                                    i
                                    n
                                    t
                                    2
                                
                            
                        
                    
                    +
                    …
                    +
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    i
                                    n
                                    t
                                    N
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    I
                                    M
                                    D
                                    _
                                    i
                                    n
                                    t
                                    N
                                
                            
                        
                    
                
            
where IIMD_int_n is an estimate of the current consumed by the IMD during an nth one of the N intervals (int1, int2, ... intN), and ∆Qintn, is a change in capacity during the nth one of the N intervals (int1, int2, ... intN).
Schmidt, in [0020], teaches that the current drain I for a given time interval is calculated using the equation:
                
                    
                        
                            I
                        
                        
                            i
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    
                
            
	One of ordinary skill in the art can understand that, based on the above equation, provided the measurement of two variables, the third variable can be determined by rearranging the above equation; wherein if the time interval is required to be calculated, a measurement of the current drained and the discharge capacity of the battery                         
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                     provided, the time it took can easily be calculated by rearranging the above equation as:
                
                    ∆
                    
                        
                            t
                        
                        
                            1
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    
                
            
Wherein, the total time can be determined by simply adding the individual interval of times,                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                            ,
                             
                            …
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    N
                                
                            
                        
                     it took.
One of ordinary skill in the art can easily perform the above calculations as it only requires an understanding of one of the basic properties of multiplication wherein multiplying the two sides of an equation with the same number maintains the equality; wherein (a = b/c) remains the same if multiplied with the same number on both sides of the equation; wherein selecting the same number to be (c/a), if it is multiplied on both sides, we’ll gets a*(c/a) = (b/c) * (c/a) which would result in (c = b/a); wherein in the above case, a = I, b=∆Q, and c = ∆t.

As to claim 11. Schmidt fails to explicitly disclose The external device of claim 9, wherein the at least one processor is configured to determine, for each interval of the N intervals, an estimate of the amount of time (∆t) that it takes for the battery to discharge from the beginning of the interval to the end of the interval, and is configured to sum the determined N amounts of time (∆tint1, ∆t int2, ... ∆t intN) to thereby determine the estimate of the total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf), using the following equation:

                
                    
                        
                            T
                        
                        
                            Q
                            i
                            →
                            Q
                            f
                        
                    
                    =
                    
                        
                            ∑
                            
                                Q
                                =
                                Q
                                i
                            
                            
                                Q
                                f
                            
                        
                        
                            
                                
                                    ∆
                                    Q
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            I
                                            M
                                            D
                                        
                                    
                                    (
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            a
                                            t
                                            t
                                        
                                    
                                    
                                        
                                            Q
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
where IIMD (Vbat(Q)) is a current consumed by the IMD at least in part as a function of voltage of the battery at the capacity level Q, and ∆Q is a change in capacity.

                
                    
                        
                            I
                        
                        
                            i
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    
                
            
	Wherein, in [fig. 3], the current is a function of the voltage, as is also understood as a basic property of electricity and is provided by the equation I = V/R; wherein R is the resistance of the circuit.
One of ordinary skill in the art can understand that, based on the above equation, provided the measurement of two variables, the third variable can be determined by rearranging the above equation; wherein if the time interval is required to be calculated, a measurement of the current drained and the discharge capacity of the battery                         
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                     provided, the time it took can easily be calculated by rearranging the above equation as:
                
                    ∆
                    
                        
                            t
                        
                        
                            1
                        
                    
                    =
                    
                        
                            ∆
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    1
                                
                            
                        
                    
                
            
Wherein, the total time can be determined by simply adding the individual interval of times,                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                            ,
                             
                            …
                            ,
                             
                            ∆
                            
                                
                                    t
                                
                                
                                    N
                                
                            
                        
                     it took.
One of ordinary skill in the art can easily perform the above calculations as it only requires an understanding of one of the basic properties of multiplication wherein multiplying the two sides of an equation with the same number maintains the equality; wherein (a = b/c) remains the same if multiplied with the same number on both sides of the equation; wherein selecting the same number to be (c/a), if it is multiplied on both sides, we’ll gets a*(c/a) = (b/c) * (c/a) which would result in (c = b/a); wherein in the above case, a = I, b=∆Q, and c = ∆t.

claim 12. Schmidt discloses The external device of claim 9, wherein the external device is selected from the group consisting of: an external clinical programmer, [0016]; an in-home monitor; or a mobile computing device.

As to claim 13, is rejected using the same prior arts and reasoning as to that of claim 17.
As to claim 14, is rejected using the same prior arts and reasoning as to that of claim 18.
As to claim 15, is rejected using the same prior arts and reasoning as to that of claim 19.
As to claim 16, is rejected using the same prior arts and reasoning as to that of claim 8.

As to claim 17. Schmidt discloses An external device, comprising: 
a telemetry subsystem, telemetry antenna 24, [0016, fig. 1], configured to wirelessly communication with an implantable medical device (IMD) , IMD 12 [0016, fig. 1, 2] antenna is used for wireless communication, that is powered by a battery, battery 136, [0015, fig. 2], and implanted within a patient, [fig. 1]; 
a display, [0017]; and 
at least one processor communicatively coupled to the telemetry subsystem and the display, [0017] the external device 26 is pre-programmed with instructions for performing the function of determining an estimate time of the remaining battery life of the IMD 12; wherein pre-programmed instructions require a processor, the at least one processor configured to
compute the following iterative equation
Qn+1 = Qn + IIMD (Vbatt(Qn)). ∆t

with Qn initialized with a specified initial capacity level (Qi) for the battery, and the iterative equation being repeatedly computed until Qn+1 reaches a specified subsequent capacity level (Qf) for the battery,
where Qn is a specified capacity level for the battery that changes from one iteration of the iterative equation to a next iteration of the iterative equation, 
∆t is a specified duration of time that remains the same from one iteration of the iterative equation to a next iteration of the iterative equation, 
Vbatt (Qn) is a voltage of the battery at the capacity level Qn, 
IIMD (Vbatt(Qn)) is a current consumed by the IMD as a function of the voltage of the battery at the capacity level Qn, [fig. 3], the current is a function of the voltage, as is also understood as a basic property of electricity and is provided by the equation I = V/R; wherein R is the resistance of the circuit, and 
N is how many iterations of the iterative equation are computed until Qn+1, reaches the specified subsequent capacity level (Qf) for the battery, [0022, fig. 5] the estimated depth of discharge for the next iteration n+1 is the total of the cumulative discharge up to the current iteration n and the last measured value; 
wherein the estimate of the total amount of time (TQi→Qf) is indicative of a longevity of the IMD that is powered by the battery, [0017]; and
cause to be displayed, on the display, an indication of the estimate of the total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf), which is indicative of the longevity of the IMD that is powered by the battery, [0017].
determine a product of N multiplied by the specified duration of time (∆t) to thereby determine an estimate of a total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf). 
Schmidt, in [0022-0024, fig. 7], teaches that the total elapsed amount of from the initial start of operation to the current time is used to determine the recommended replacement time RRT for the battery; wherein if the time intervals ∆t are substantially the same, the sum can be equivalent to the product of the interval and the total count of the iteration.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Schmidt to understand that maintaining a count of the total elapsed time from the start of the initial use of the battery to the current state is an alternative way of adding the time for each interval that began from the initial use of the battery to the current time.

As to claim 18, is rejected using the same prior arts and reasoning as to that of claim 3.

As to claim 19. Schmidt discloses The external device of claim 17, wherein: when Qn+1 does not fall exactly on Qf during a last iteration of the iterative equation, the at least one processor is configured to use interpolation to determine a fractional value of At corresponding to a last iteration of performing the iterative equation, [0025], and add the fractional value of Qi t to the product of N-1 multiplied by the specified duration of time (∆t) to thereby determine the estimate of the total amount of time (TQi→Qf) that it takes to discharge the battery from the initial capacity level (Qi) to the subsequent capacity level (Qf), wherein the estimate of the total amount of time (TQi→Qf) is indicative of the longevity of the IMD that is powered by the battery, [0017, 0025].

As to claim 20, is rejected using the same prior arts and reasoning as to that of claim 12.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Biagetti et al. [Biagetti, US 4952862].
As to claim 4. Schmidt discloses The method of claim 1, wherein: sizes of the N of separate intervals (int1, int2, ... intN) can be the same as or different from one another, this constitutes all possible scopes.
Schmidt fails to disclose wherein the separating the range of capacity levels for the battery into the N separate intervals is performed such that for each interval, of the N intervals, the estimated current (IIMD) consumed by the IMD remains substantially constant during the interval.
Biagetti teaches that an apparatus and method for predicting a battery discharge reserve time that can be based on a constant current discharge curve, [col. 1, lines 27-31]; wherein the total can be determined as a sum of all the time intervals as indicated in equation (7), [col. 6, line 55].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Schmidt with that of Biagetti so that given three variables, measuring the two quantities to determine the third can be made easier by keeping one of the measured variables constant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688